Citation Nr: 0331093	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-15 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to special monthly pension based on the need for 
the regular aid and attendance of another person or at the 
housebound rate (SMP).




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1962 to July 
1966.

This appeal arises from a September 2001 rating action that 
denied SMP.

In his October 2002 Substantive Appeal, the veteran 
requested a Board of Veterans Appeals (Board) hearing at the 
RO (Travel Board hearing).  By letter of September 2003, the 
RO notified the veteran of a Travel Board hearing that had 
been scheduled for him for a date in October.  The veteran 
failed to report for the hearing.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See    38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  This 
liberalizing law is applicable to this appeal.  To implement 
the provisions of the law, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  
The VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has not been accomplished.  
Specifically, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the SMP claim 
currently on appeal, to particularly include the duty, 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
requiring VA to explain what evidence will be obtained by 
whom.  See Quartuccio v. Principi,      16 Vet. App. 183, 
187 (2002).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  The RO's notice letter to the veteran 
should explain that he has a 1-year period for response.  
See 38 U.S.C.A. § 5103; Paralyzed Veterans of America (PVA) 
v. Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. September 22, 2003).  After 
providing the required notice, the RO should attempt to 
obtain any pertinent, outstanding evidence for which the 
veteran provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159.  
  
The Board also finds that additional development of the 
claim is warranted.  In this regard, the Board notes that 
the VCAA requires the VA to make reasonable efforts to 
assist claimants in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes it 
to obtain.  See 38 U.S.C.A § 5103A(a),(b).  In claims for 
disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d).

In his October 2002 Substantive Appeal, the veteran reported 
significant deterioration in his physical condition, namely, 
worsening leukemia, problems walking, and loss of vision, 
that required assistance from another person to dress and 
perform other activities.  Under the circumstances, the 
Board finds that a new VA examination is necessary to obtain 
additional medical information prior to further appellate 
consideration of his SMP claim.  The veteran is hereby 
advised that failure to report for any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2003).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.   If the veteran does not report for the 
scheduled examination, the RO must obtain and associate with 
the claims file copies of any notification(s) of that 
examination sent to him by the VA Medical Center (VAMC) at 
which it was to have been conducted.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records.  The record 
indicates that the veteran has been treated at the VAMC in 
Pittsburgh, Pennsylvania.  Thus, the RO must obtain and 
associate with the claims file all pertinent outstanding 
medical records from that medical facility.  The Board notes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain outstanding medical 
records from any additional source identified by the 
veteran,  following the procedures of 38 C.F.R. § 3.159.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claims on appeal.  The Supplemental Statement of the 
Case (SSOC) that explains the basis for the RO's 
determination must include citation and discussion of the 
pertinent legal authority implementing the VCAA-i.e., 
38 C.F.R. §§ 3.102 and 3.159.  

Accordingly, this matter is hereby REMANDED to the RO for 
the following action:

1.  The RO should request the Pittsburgh 
VAMC to furnish copies of all records of 
inpatient and outpatient medical 
treatment and/or evaluation of the 
veteran for all disabilities from 
November 2002 to the present time.  The 
RO should follow the procedures of 
38 C.F.R. § 3.159 in attempting to 
obtain these records.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should furnish the veteran a 
letter notifying him of the VCAA and the 
duties to notify and assist imposed 
thereby, specifically as regards the 
claim for SMP currently on appeal.  The 
letter should include a summary of the 
evidence currently of record that is 
pertinent to the claim, and specific 
notice as to the type of evidence 
necessary to substantiate that claim.  
To ensure that the duty to notify the 
veteran what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that he provide 
sufficient information and, if 
necessary, authorization to enable the 
VA to obtain any medical records 
pertaining to evaluation or treatment 
for his claimed disabilities that are 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information 
and/or evidence is provided.  The RO's 
letter should also invite him to submit 
any pertinent evidence in his 
possession, explain the type of evidence 
that is his ultimate responsibility to 
submit, and clearly explain that he has 
a full 1-year period for response..  

3.  After receiving the veteran's 
response (or a reasonable time period 
for his response has expired), the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159.  All records/responses 
received should be associated with the 
claims file.

4.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

5.  After the veteran responds (or a 
reasonable time period for his response 
has expired) and all available records 
and/or responses from each contacted 
entity are associated with the claims 
file, the RO should afford him a special 
VA examination to determine entitlement 
to SMP based on the need for the regular 
aid and attendance of another person or 
at the housebound rate.  The entire 
claims file must be made available to 
the physician designated to examine the 
veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays and 
consultations as appropriate, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Regarding the latter, the examiner 
should render specific findings as to 
whether the veteran is blind or so 
nearly blind as to have corrected visual 
acuity of 5/200, or less, in both eyes, 
or concentric contraction of the visual 
field to 5 degrees or less.  He should 
identify all of the veteran's mental and 
physical disabilities, and furnish 
specific clinical findings as to (a) 
whether they render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid;              (c) whether they 
produce such incapacity, physical or 
mental, that he requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment; and (d) whether 
they render him "bedridden" (defined as 
that condition which, through its 
essential character, actually requires 
that he remain in bed).  

The examiner should also render opinions 
as to whether the veteran's disabilities 
render him (a) helpless, or so nearly 
helpless, as to require the regular (but 
not constant) aid and attendance of 
another person, or       (b) permanently 
housebound (defined as substantially 
confined to his dwelling and the 
immediate premises or, if 
institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disabilities and 
resultant confinement will continue 
throughout his lifetime).  

All examination findings, together with 
the complete rationale for the comments 
and opinions expressed, should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims 
file copies of the notice of the date 
and time of the examination sent to him 
by the VAMC at which it was to have been 
conducted.  

7.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that 
all VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 and any other 
applicable legal precedent.    

9.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for SMP in 
light of all pertinent evidence and 
legal authority (to include the 
provisions of 3.655, as appropriate).

10.  If the benefit sought on appeal 
remains denied, the RO must furnish the 
veteran an appropriate SSOC (to include 
a summary of the laws codifying and the 
regulations implementing the VCAA, and 
clear reasons and bases for its 
determination), and afford him the 
requisite time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West,     12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


